Appeals (1) from an order of the Family Court of Rensselaer County (Perkinson, J.), entered August 2, 1988, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 5, to adjudicate respondent as the father of Susan GG.’s child, and (2) from an order of said court, entered June 19, 1989, which denied respondent’s objection to the Hearing Examiner’s order of support for said child.
Appeal from order entered August 2, 1988 dismissed, without costs.
Appeal from order entered June 19, 1989, affirmed, without costs. No opinion. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Levine, JJ., concur.